DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the amendments received on 3/5/21.  Claims 3-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 3-22 are provisionally rejected on the ground of nonstatutory double patenting.
Claims 3-7, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 9,904,721) and further in view of Norcott et al. (US 2003/0172091).
Claims 8, 9, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein in view of Norcott, and further in view of Cole et al. (US 10,133,767).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 3-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 6-10, 13-17, and 20-22 of copending Application No. 16/844247 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application anticipate the claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein et al. (US 9,904,721) and further in view of Norcott et al. (US 2003/0172091).

With respect to claim 3, Holenstein teaches a system for application object materialization, the system comprising: 

output a plurality of data objects to a plurality of tables in a target database in response to an input of the plurality of data objects from a plurality of tables in a source database (Holenstein, Col. 15 Li. 62-67, a Collector follows the transaction log and selects changes that are to be replicated. It sends these changes over a communication channel to a Consumer or Applier that applies the changes to a target database and/or transfers the data changes to a target application. & Col. 19 Li. 40-42, The Shadowbase data replication engine, from Gravic, Inc., replicates database changes from a source database to one or more target databases or target application); 
construct, by a materializer, an application object based on applying relationships between the plurality of tables in the source database to the plurality of data objects in the plurality of tables in the target database (Holenstein, Col. 14 Li. 32-36, data DP2 periodically flushes the changes accumulated in its change queue to the preflush buffer of the MAT or AUX to which it is assigned. These changes are ultimately written to an Audit Trail disk, thus materializing the changes); and 
output the application object, in response to receiving an application object request from an application associated with the target database (Holenstein, Col. 19 Li. 40-42, The Shadowbase data replication engine, from Gravic, Inc., replicates database changes from a source database to one or more target databases or target application).

Norcott teaches construct, by a materializer which reads data objects from tables in the target database after the data objects were input from the source database (Norcott, pa 0006, as new data arrives in the data warehouse, the changes made to one or more tables on the OLTP system are captured synchronously and stored in corresponding change tables in the data warehouse & 0048, change table contents is obtained and joined with the transaction), an application object based on applying relationships between the plurality of tables in the source database to the plurality of data objects in the plurality of tables in the target database (Norcott, pa 0054, the join between the change table and transaction table can be attained by providing a subscriber view 251, generated on behalf of each user of the change data and subscriber view 251 CV1 can be created); and 
output the application object, in response to receiving an application object request from an application associated with the target database (Norcott, pa 0059-0061, With this subscriber view 251, the subscriber application need only execute the following simple SQL query: [0060] SELECT*FROM CVl ORDER BY CSCN [0061] This select query returns all change rows for a transaction in the precise and correct order in which the transactions were committed to the relational database management system.).  


With respect to claim 4, Holenstein in view of Norcott teaches the system of claim 3, wherein the plurality of instructions further causes the processor to one of identify the relationships between the plurality of tables in the source database and input the relationships between the plurality of tables in the source database from a database system associated with the source database (Holenstein, Col. 20 Li. 60-67, Each Consumer is assigned a set of tables that are used by related transactions. Related transactions are those that must commit in natural-flow or landed order with respect to each other. For instance, a customer table and an order table are related, as are a department table and an employee table. In this case, the customer and order tables can be replicated to one Consumer; and the department and employee tables can be replicated to a separate Consumer.).  

With respect to claim 5, Holenstein in view of Norcott teaches the system of claim 3, wherein the relationships between the plurality of tables in the source database are based on at least one of a deconstruction of an application object that is associated with an application associated with the source database into data objects normalized in 

With respect to claim 6, Holenstein in view of Norcott teaches the system of claim 3, wherein inputting the plurality of data objects from the plurality of tables in the source database comprises a plurality of threads inputting the plurality of data objects in parallel and outputting the plurality of data objects to the plurality of tables in the target database comprises the plurality of threads outputting the plurality of data objects in parallel (Holenstein, Col. 20 Li. 53-55, FIG. 13b, two or more independent Collector/Consumer threads may be configured and each assigned to one or more Audit Trail disks 55).  
With respect to claim 7, Holenstein in view of Norcott teaches the system of claim 3, wherein creating the application object is further based on at least one of dimension data that enriches the application object and an aggregation of data from Holenstein, Col. 21 Li. 1-9, When a Consumer receives a transaction commit, it will commit all updates within the scope of that transaction to the tables that it is managing. Thus, a single source transaction may result in multiple target transactions if the transaction updates are spread across multiple Consumers. Since updates for all related tables are sent in natural-flow or landed order to only one Consumer, that Consumer guarantees that all updates to its related tables are made in natural-flow or landed order.).  
With respect to claims 10-14, the limitations are essentially the same as claims 3-7, in the form of a computer program product, and are rejected for the same reasons.

With respect to claims 17-20, the limitations are essentially the same as claims 3-7, in the form of a method, and are rejected for the same reasons.

Claims 8, 9, 15, 16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holenstein in view of Norcott, and further in view of Cole et al. (US 10,133,767).

With respect to claim 8, Holenstein in view of Norcott teaches the system of claim 3, as discussed above.   Holenstein in view of Norcott doesn't expressly discuss wherein the plurality of instructions further causes the processor to construct, by another type of materializer, another type of application object based on applying the relationships between the plurality of tables in the source database to the plurality of 
Cole teaches wherein the plurality of instructions further causes the processor to construct, by another type of materializer (Cole, Col. 6 Li. 58- Col. 7 Li. 7, materializing different data types based on materialization node capabilities), another type of application object based on applying the relationships between the plurality of tables in the source database to the plurality of data objects in the plurality of tables in the target database (Cole, Col. 36 Li. 40-61, the committed writes in the journal entries may applied according to different materialization strategies at materialization nodes based on the relevant subset of state change information), and outputting the application object comprises outputting the other type of application object (Cole, Col. 37 Li. 5-20, applications may access and manipulate the materialized data from materialization nodes).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Holenstein in view of Norcott because it enables support for transactions that cross data store boundaries (Cole, Col. 1 Li. 25-28).

With respect to claim 9, Holenstein in view of Cole teaches the system of claim 8, wherein the application object is associated with a version that is transactionally consistent with another version associated with the other type of application object (Cole, Col. 36 Li. 7-14 & Li. 24-39, transactions applied to journal given a sequence number).  

With respect to claims 15 and 16, the limitations are essentially the same as claims 8 and 9, in the form of a computer program product, and are rejected for the same reasons.

With respect to claims 21 and 22, the limitations are essentially the same as claims 8 and 9, in the form of a method, and are rejected for the same reasons.

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Norcott et al. (US 2003/0172091).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169